[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENT TO MEMORANDUM OF DECISION DATED APRIL 7, 1998
Pursuant to the Defendant's Motion for Clarification filed CT Page 6681 April 23, 1998, the Court makes and enters the following additional order.
The Defendant shall be entitled to one-quarter, 1/4, (25%) of the Plaintiff's vested pension benefits incident to his employment at Electric Boat, mindful of the length of his employment at Electric Boat prior to the marriage on September 28, 1985.
This is to be accomplished by Qualified Domestic Relations Order and the Court will retain jurisdiction incident to its implementation.
Austin, J.